DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on September 16, 2022, after Final Rejection in the Final Office Action of March 18, 2022 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE also on September 16, 2022, which has been entered. 
Non-Final Office Action
This Office Action responds to Applicants’ “RESPONSE TO FINAL OFFICE ACTION” filed on September 16, 2022 as the RCE’s submission. 
Status of Claims
Claims 9, 21 & 26 have been currently amended, claims 10-20, 22-25 & 27-28 have been previously presented, and claims 1-8 were previously cancelled (as being directed to a non-elected invention). Examiner also appreciates the adoption of the suggestions made in the FOA as to claim 9. Accordingly, claims 9-28 are pending and have been examined. The claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder (e.g., “unit”, “process”, “module” or “engine”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are in claims 9, 21 & 26: “means for monitoring input data…”, “means…for generating a baseline sensor input level…”, “means…for validity verification…”, “means for receiving transaction data…”, “means for determining…each of one or more affinities associated with:…”, “means for identifying a non-baseline physiological state…”, “means…for generating signals…”, “means for sending the loyalty program communication…”, “means for updating an affinity group score…” (claim 21 only), and “means for sending to the smart phone associated with the member profile…” (claim 26 only); in claim 10: “means for sending…”; and in claim 11: “means for updating…”. 
Because these above claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, FIG. 2 and paras. [00113]-[00121] of Applicant’s Specification.
If Applicants do not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or, Applicants may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite are directed to an Internet server (independent claim 9), another Internet server (independent claim 21), and yet another Internet server (independent claim 26), which each fall into at least one of the statutory categories of inventions: they are all machines. 
Step 2A, Prong One: The Examiner has identified independent “Internet server” claim 26 as the claim that represents the claimed invention for analysis, and is similar to independent “Internet server” claims 9 & 21. The claims recite a method for incenting a registered customer to conduct a transaction with a registered merchant, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity, such as: “monitoring…input data…associated with a member profile of the registered customer;…based on the monitored input data…generating a baseline…input level associated with a baseline physiological state for the member profile;…verif[ying validity] of a transaction request for a transaction as to transaction funds or transaction credit available to an account corresponding to the registered customer; and if the transaction request for the transaction is verified for validity by the means for validity verification:…receiving transaction data associated with the transaction between the registered customer corresponding to the member profile and the registered merchant;…determining, from identifying data in the transaction data, each of one or more affinities associated with: the member profile of the registered customer; and a merchant profile of the registered merchant; and when: a request is received from…the registered customer for a display of a web page having a display information associated with the registered merchant; one said affinity from the one or more affinities is determined to be associated with both the member profile of the registered customer and the merchant profile of the registered merchant; and a deviation is detected of the monitored input data for…from the baseline…input level, then:…identifying a non-baseline physiological state for the member profile;…based on the identified non-baseline physiological state, using at least one of fuzzy logic and a neural network of an artificial intelligence engine of a recommendation engine,…generating signals corresponding to a loyalty program communication; and…sending the loyalty program communication to…the member profile of the registered customer, wherein: the loyalty program communication is an incentive to a registered customer corresponding to the member profile to conduct a transaction with a registered merchant; and the incentive is a donation to a charity generated, using the neural network of the artificial intelligence engine, from at least one of: customer data associated with the registered customer corresponding to the member profile conducting the transaction with the registered merchant; and merchant data associated with the registered merchant with whom the registered customer conducts the transaction; and means for sending to…the member profile of the registered customer rendering information to enhance a rendering of the requested web page…associated with the registered customer, wherein the rendering information includes a visual identifier associated with the one said affinity from the one or more affinities, wherein the loyalty program communication includes a question posed to the registered customer regarding the transaction with the registered merchant”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of establishing a loyalty program between a customer and a merchant, where a human being is capable of monitoring input data, receiving transaction data and identifying a member profile and merchant profile from that data, and using those profiles to send a loyalty program communication e.g. a charity donation or incentive for a customer to conduct a transaction with a registered merchant. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 9, 21 & 26 each recite an abstract idea. The judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.  
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of at least one processor, interacting with an Internet server, a loyalty system, a card issuer system, a merchant system, a data storage database, at least one sensor worn by and in communication with a smart watch worn by a registered customer, and a smart phone in communication with the smart watch, to perform all the steps. A plain reading of FIG. 2 & paras. [00113]-[00121] of Applicants’ Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [00115] (“Microprocessor 12 may be any type of processor, such as, for example, any type of general-purpose microprocessor or microcontroller (e.g., an InteITM x86, PowerPCTM, ARMTM processor, or the like), a digital signal processing (DSP) processor, an integrated circuit, a field-programmable gate array (FPGA), or any combination thereof”). The Internet server, the at least one processor, the loyalty system, the card issuer system, the merchant system, the data storage database, the at least one sensor, the smart watch and the smart phone are also recited at a high-level of generality, e.g., as one of generic technical architectures, servers, processors, systems, databases, sensors, watches and phones performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claim does not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claim is not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF: the Vanda Memo); the claim is not applied with or used by a particular machine (see MPEP 2106.05(b)); the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claim is not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The generic computing components belonging to independent claim 26 of the Internet server, the at least one processor, the loyalty system, the card issuer system, the merchant system, the data storage database, the at least one sensor, the smart watch and the smart phone are also shared by independent claims 9 & 21.
Step 2B: Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the Internet server, the at least one processor, the at least one sensor, the smart watch and the smart phone recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, also together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 26 is not patent eligible, nor are independent claims 9 & 21 based on similar reasoning and rationale.
Dependent claims 10-20, 22-25 & 27-28, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 10 & 11, the limitations of “The Internet server as defined in claim 9, further comprising means for sending to the smart phone associated with the member profile of the registered customer rendering information to enhance a rendering of the requested web page on the smart phone associated with the registered customer, wherein the rendering information includes a visual identifier associated with the one said affinity from the one or more affinities” (claim 10) and “The Internet server as defined in claim 9, further comprising means for updating an affinity group score for the merchant profile of the registered merchant based on the received transaction data, wherein the affinity group score is based on a transaction amount calculated from a plurality of said transactions between the registered merchant and each said registered customer for which the one said affinity from the one or more affinities was determined to be associated with the customer profile of the registered customer” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data, interactions and/or data because these limitations describe the additional generic computer components of the requested web page – a piece of abstract software code used to apply the judicial exception of organizing human activity –  and the smart phone – a generic computer component that is used to implement the same judicial exception, as well as further steps performed (e.g., sending and updating steps) in a method for incenting a registered customer to conduct a transaction with a registered merchant.
In claims 12 & 22, the limitations of “The Internet server as defined in claim 10, wherein the visual identifier associated with the one said affinity from the one or more affinities is selected from the group consisting of a symbol of a heart; a colour of the heart; a background of the heart; an outline of the heart; and a symbol representing the one said affinity from the one or more affinities” (claim 12) and “The Internet server as defined in claim 21, wherein the visual identifier associated with the one said affinity from the one or more affinities is selected from the group consisting of a symbol of a heart; a colour of the heart; a background of the heart; an outline of the heart; and a symbol representing the one said affinity from the one or more affinities” (claim 22), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe generic computing components or instances of abstract software code such as the symbol, the colour, the background, the outline of the heart and the symbol representing the one said affinity from the one or more affinities, the above limitations also further describing the visual identifier associated with the one said affinity (and how it is selected from a group consisting of several items) in a method for incenting a registered customer to conduct a transaction with a registered merchant.
In claim 13, the limitations of “The Internet server as defined in claim 9, wherein the loyalty program communication further comprises a question posed to the registered customer regarding the transaction with the registered merchant”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the abstract data or abstract software code that is generally applied of the loyalty program communication (and how it is selected from a group consisting of several items) in a method for incenting a registered customer to conduct a transaction with a registered merchant.
In claim 14, the limitations of “The Internet server as defined in claim 9, wherein the baseline sensor input level is selected from the group consisting of a baseline physiological state associated with the baseline sensor input level; a location of the smart phone associated with the member profile of the registered customer; a velocity of the smart phone associated with the member profile of the registered customer; an acceleration of the smart phone associated with the member profile of the registered customer; and noise ambient to the smart phone associated with the member profile of the registered customer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the abstract data or abstract software code that is generally applied of the baseline sensor input level (and how it is selected from a group consisting of several items) in a method for incenting a registered customer to conduct a transaction with a registered merchant.
In claims 15, 17 & 27, the limitations of “The Internet server as defined in claim 9, wherein the baseline physiological state is selected from the group consisting of: heart rate; blood-sugar level; blood pressure; perspiration rate; respiratory rate; body temperature; facial expression; and a tone of voice” (claim 15), “The Internet server as defined in claim 9, wherein the baseline physiological state for the member profile of the registered customer is based on historical physiological data for the registered customer” (claim 17) and “The Internet server as defined in claim 26, wherein the baseline physiological state for the member profile of the registered customer is based on historical physiological data for the registered customer selected from the group consisting of an average resting heart rate, an average blood pressure, and an average respiratory rate” (claim 27), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the abstract data or abstract software code that is generally applied of the baseline physiological state (and how it is selected from a group consisting of several items or what it is based on) in a method for incenting a registered customer to conduct a transaction with a registered merchant.
In claims 16 & 28, the limitations of “The Internet server as defined in claim 9, wherein the at least one sensor is selected from the group consisting of: a heart rate monitor; a glucose monitor; a fitness tracker; an eye electronic device; a headwear electronic device; an audio sensor; a touchscreen having at least one of a button force and a capacitance sensor to determine at least one of an input force and tap aggressiveness level data; a pulse sensor, a temperature sensor; a brain wave sensor; a perspiration sensor; a respiratory rate sensor; a movement sensor; a position sensor; a gyroscope; a fingerprint sensor; an infrared sensor; a photodiode; a chemical sensor; a facial recognition sensor; a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module; a sensor for detecting a level of physical activity from at least one of a GPS, a pedometer, an accelerometer, and an elevation sensor; and eye focus data from an image sensor for tracking eye movement” (claim 16) and “The Internet server as defined in claim 26, wherein the at least one sensor is selected from the group consisting of: a heart rate monitor; a glucose monitor; a fitness tracker; an eye electronic device; a headwear electronic device; an audio sensor; a touchscreen having at least one of a button force and a capacitance sensor to determine at least one of an input force and tap aggressiveness level data; a pulse sensor, a temperature sensor; a brain wave sensor; a perspiration sensor; a respiratory rate sensor; a movement sensor; a position sensor; a gyroscope; a fingerprint sensor; an infrared sensor; a photodiode; a chemical sensor; a facial recognition sensor; a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module; a sensor for detecting a level of physical activity from at least one of a GPS, a pedometer, an accelerometer, and an elevation sensor; and eye focus data from an image sensor for tracking eye movement” (claim 28), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe the additional generic computing components of the heart rate monitor, the glucose monitor, the fitness tracker, the eye electronic device, the headwear electronic device, the audio sensor, the touchscreen having the capacitance sensor, the pulse sensor, the temperature sensor, the brain wave sensor, the perspiration sensor, the respiratory rate sensor, the movement sensor, the position sensor, the gyroscope, the fingerprint sensor, the infrared sensor, the photodiode, the chemical sensor, the facial recognition sensor, the sensor of tone of voice data from the audio sensor in conjunction with the voice detection module; the sensor for detecting the level of physical activity from at least one of the GPS, the pedometer, the accelerometer, and the elevation sensor, and the image sensor for tracking eye movement that are nominally mentioned to merely implement the judicial exception of methods of organizing human activity or generally apply them, the above limitations also further describing the generic computing component of the at least one sensor coupled to the electronic device (and how it is selected from a group consisting of several items) in a method for incenting a registered customer to conduct a transaction with a registered merchant.
In claims 18-20 & 23-25, the limitations of “The Internet server as defined in claim 17, wherein the historical physiological data for the registered customer is an average resting heart rate” (claim 18) and “The Internet server as defined in claim 21, wherein the historical physiological data for the registered customer is an average resting heart rate” (claim 23); “The Internet server as defined in claim 17, wherein the historical physiological data for the registered customer is an average blood pressure” (claim 19) and “The Internet server as defined in claim 21, wherein the historical physiological data for the registered customer is an average blood pressure” (claim 24); as well as “The Internet server as defined in claim 17, wherein the historical physiological data for the registered customer is an average respiratory rate” (claim 20) and “The Internet server as defined in claim 21, wherein the historical physiological data for the registered customer is an average respiratory rate” (claim 25), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the historical physiological data for the registered customer in a method for incenting a registered customer to conduct a transaction with a registered merchant.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 9-28 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-21 & 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen et al., U.S. Pat. Pub. 2015/0220958 A1 (“Tietzen”) in view of Angell et al., U.S. Pat. Pub. 2008/0249838 A1 (“Angell”). 
As to claim 9, Tietzen teaches, suggests and discloses “An Internet server executing software” (see, e.g., Tietzen, paras. [0115] (“The computing device may be any network-enabled computing device, such as a…server”);[0373] (“transaction processing system 350 can be any combination of…servers…for processing a transaction.”); [0381] (“These device(s) can be part of a device such as a…server”); [0444] (“conventional HTTP server application (e.g., Apache HTTP Server”); [0822] (“the various programmable computers may be a server”)) “comprises”:
“a loyalty system”. See, e.g., Tietzen, Abstract, paras. [0003], [0016], [0018], [0086], [0089], [0103]-[0110] (“loyalty system”) [0021]-[0026] (describing how FIGS. 1-6B show “loyalty system[s]”); [0113]-[0116], [0119]-[0120], [0122]-[0125], [0128]-[0132], [0136], [0138], [0140], [0142]-[[0146] (“loyalty system 26” in FIGS. 1-2).
“a card issuer system; and”. See, e.g., Tietzen, FIG. 1, e.g., paras. [0422]-[0423] (“card issuer system 38”).
“a merchant system, wherein each said system is in network communication with: each other said system; and a data storage database; and each said system includes one or more:”. See, e.g., Tietzen, FIG. 1, e.g. paras. [0021], [0023]-[0025], [0113] (“Referring now to FIG. 1, there is shown a loyalty system 26 interconnected with a card issuer system 38 and a merchant system 40 by way of a communication network 10.”); [0114] (“As depicted, loyalty system 26 is implemented using a computing device and one or more data storage devices 33 configured with database(s) or file system(s), or using multiple computing devices or groups of computing devices distributed over a wide geographic area and connected via a network (e.g., network 10). Loyalty system 26 may be connected to each data storage device 33 directly or via to a cloud based data storage device interface via a network (e.g., network 10).”); [0118] (“data storage devices 33 (FIG. 1)”); [0125], [0224], [0228], [0247], [0374]-[0376], [0380]-[0382], [0423], [0822] (“data storage device[s]” 32 or 33 or “data storage system” or “data storage elements”).
“means for monitoring, input data detected with at least one sensor worn by and in communication with a smart watch worn by a registered customer, wherein the smart watch is in communication with a smart phone associated with a member profile of the registered customer”. See, e.g., Tietzen:
“smart watch” and “smart phone”: paras. [0115] (“The computing device may be any network-enabled computing device, such as a…smart phone.”); [0336] (“Such a device may, for example, be…a smart phone, a smart watch, a wearable computing device such as Google Glass”); [0346] (“The customized greeting may be delivered…to the customer’s smart phone.”).
“means for monitoring…input data detected with at least one sensor worn by and in communication with a smart watch worn by a registered customer, wherein the smart watch is in communication with a smart phone associated with a member profile of the registered customer”: [0115] (smart phone, above); [0334] (“Real-time monitor 606 monitors customer shopping activity in real-time, e.g., whether customers are inside, proximate to, or en route to particular merchants' stores. Real-time monitor 606 may also monitor when customers are visiting particular merchants' websites, or when customers are browsing particular products/services on those websites. Real-time monitor 606 may also monitor the particular products/services being searched for by customers (e.g., using keywords in online search engines) [monitoring input data]”); [0336] (“real-time monitor 606 may monitor customer shopping activity based on a current location detected for particular customers. A particular customer's current location may be detected by processing GPS coordinates reported to real-time monitor 606 from an electronic device associated with a particular customer. Such a device may, for example, be a GPS navigation device, a smart phone, a smart watch, a wearable computing device such as Google Glass, or the like [an electronic device associated with a member profile of the registered customer]. A particular customer's current location may also be detected by way of signals transmitted by electronic devices associated with the customer [same]. Such signals may, for example, be signals transmitted by the devices in response to radio-frequency (RF) signals sent from sensors installed in at merchants' stores [e.g., input data detected with at least one sensor coupled e.g., wirelessly, Bluetooth or RF/RFID coupled, to the electronic device associated with a member profile of the registered customer], or signals sent by devices connecting to a wireless access point provided at merchants' store [same, e.g., wirelessly coupled]. Such RF signals may for example be RFID signals, Bluetooth™ signals, or the like. In one specific embodiment, the RF signals may be iBeacon™ signals [coupled via RF, RFID, Bluetooth, iBeacon, etc.].”); [0346] (smart phone, above).
“means, using card issuers of the card issuer system and acquiring banks of the merchant system, for validity verification of a transaction request for a transaction as to transaction funds or transaction credit available to an account corresponding to the registered customer; and if the transaction request for the transaction is verified for validity by the means for validity verification:”. See, e.g., Tietzen, para. [0422] (“Upon receipt of the transaction data at 410, one or more processors in the transaction processing system 350 can be configured to authenticate or clear the transaction. For example, the payment processor 330 or other component perform do secure checks or verify the validity of the transaction request, and the card issuer system 38 or other component can verify the funds or credit available to the account associated with the customer from which the transaction funds are being requested.”); [0427] (“The determination of the loyalty interchange fee may occur after or concurrently with the clearing and verification of the transaction.”); [0613] (“verification mechanism”).
“means for receiving transaction data associated with the transaction between the registered customer corresponding to the member profile and the registered merchant”. See, e.g., Tietzen, paras. [0018] (“The method includes: receiving, at least one processor associated with a transaction processing system, transaction data associated with a transaction between a customer and a merchant”); [0019] (“The at least one processor is configured to: receive transaction data associated with a transaction between a customer and a merchant”); [0086] (“The method may involve receiving (via a computer hardware input interface) transaction data comprising one or more cardholder attributes from cardholder data collected by one or more card issuers”); [0415], [0435] (“In some examples, the loyalty transaction data can be received by a device in the transaction processing system”); [0418] (“At 410, one or more processors at the transaction processing system can be configured to receive transaction data. The transaction data can correspond to a transaction for processing between a customer and a merchant via the transaction processing system 350. In some examples, the transaction data can be generated at a transaction initiating device 310. The transaction initiating device 310 may receive as one or more input(s) or otherwise customer information such as a customer identifier, account number or customer payment information such as credit/debit card number, an expiry date, security code(s), or any other information required to conduct a transaction with the customer.”); [0437] (“At 410, processor(s) at the transaction processing system 330, 350 or loyalty system 26 may be configured to receive or access transaction data associated with a transaction initiated at a transaction initiation device 310 which may be a merchant or customer device. In some examples, the transaction data can include a token associated with a PAN used in the transaction.”).      
“means for determining, from identifying data in the transaction data, each of one or more affinities associated with:” see, e.g., Tietzen, para. [0288] (“So, recommendation engine 60 may recommend incentives relating to a particular product to customers in a particular profile category upon determining that the product is preferred by customers in that category [determining, from identifying data in the transaction data, each of one or more affinities].”); [0223] (“The system 26 may also allow for robust reporting which may include comparative reports of member affinity [same] or of transaction history with participating merchants. In other words, member transaction history may be different for differing groups of members based on member affinity.”); [0263]-[0264], [0302], [0326], [0328] (discussing determining affinity scores for customers and merchants). 
“the member profile of the registered customer; and”. See, e.g., Tietzen, Abstract (“determining, with the at least one processor, a membership classification for the transaction”); [0352] (“upon determining that only 5% of its customers on weekend days are Givers [member profile], recommendation engine 60 may generate an incentive tailored to attract Givers to come to the merchant's store on a weekend day.”); [0380] (“The system 300 can include one or more data storage device(s) 33…to store data for determining a membership classification [member profile]. As detailed below, the membership classification may be a classification of the merchant (e.g., a membership level). The membership classification may also be a classification of the customer (e.g., a persona) [same].”); [0382] (“the data storage device(s) 33 can store merchant and/or customer data for determining a membership classification [same]”); [0430] (“The determination of the interchange fee for customer groupings can include…a determination of whether the customer account in associated with a customer falling within that grouping [same]”).
“a merchant profile of the registered merchant”. See, e.g., Tietzen, para. [0430] (“The determination of the interchange fee for customer groupings can include determining whether the merchant subscribes (i.e. can generate rewards targeting, or can access analytics pertaining) to a particular customer profile grouping [merchant profile of the registered merchant or data/information in such a merchant profile]”); [0326] (“Also, similar to customer profiler 602, merchant profiler 604 may calculate a set of affinity scores, each proportional to a degree of affinity of a particular merchant with a particular profile category. Merchant profiler 604 may also track changes in a merchant's attributes, which may, for example, be represented as movement of a point representing that merchant in a graph similar to that shown in FIG. 57. In some embodiments, merchant profiler 604 may be configured to automatically generate alerts when a merchant's affinity score for a particular profile category falls below (or rises above) a pre-defined threshold. Similarly, merchant profiler 604 may be configured to automatically generate alerts if a change in a merchant's profile category is detected.”); [0327] (“Classifying merchants into merchant profile categories allows recommendation engine 60 to recommend incentives to merchants based on their profile categories. For example, recommendation engine 60 may recommend an incentive to all merchants in a particular profile category. Such incentives may be selected or created in manners detailed herein”): [0328] (“recommendation engine 60 may automatically match merchant profile categories to customer profile categories. For example, a merchant profile category may be matched to a customer profile category if customers in that customer profile category are determined to frequently purchase products offered by merchants in that merchant profile category. Matches may also be made on the basis of correlating customer demographics, location, BIN ranges, etc. For example, recommendation engine 60 may match the "Deep Discounter" merchant profile category to the "Discounter" customer profile category on the basis of mutual affinity of merchants and customers in those categories for discounts. Similarly, recommendation engine 60 may match the "Community Minded" merchant profile category to the "Giver" customer profile category on the basis of mutual affinity of merchants and customers in those categories for supporting charitable causes.”); [0329] (“Recommendation engine 60 may recommend incentives based on such matches, e.g., by recommending an incentive to all merchants in a particular merchant category to be offered to all customers in a particular customer category. In this way, merchants may be connected to new customers. Further, recommended incentives may be better tailored the merchant's customers”).
“and when:” 
“a request is received from the smart phone associated with the registered customer for a display of a web page having a display information associated with the registered merchant”. See, e.g., Tietzen, paras. [0115], [0336], [0346] (smart phone); [0421] (“The transaction initiating device 310, upon receipt of a request to initiate a transaction, can generate signals for transferring transaction data to the transaction processing system 350.”); [0423] (“In some examples, accessing the data can include sending a request to the loyalty system 26, merchant system 40, data storage device(s) 32, the card issuer system 38, the transaction initiating device 310, or any other device or system which has access to this information”); [0225] (“Loyalty system 26 may also be interconnected with a merchant system 40. Merchant system 40 may be configured with various computing applications, such as merchant reporting tool 66 for generating reports regarding loyalty programs and for displaying interfaces received from merchant interface 52 to create, customize, and manage loyalty programs and incentives…A computing application may be a …web page, or web object residing, executing, running or rendered on the merchant system 40 [a request is received from the device associated with the registered customer for a display a web page having a display information associated with the registered merchant].”); [0444] (“FIG. 7 shows an example screen of a merchant dashboard 200. The merchant dashboard 200 displays various reports in a tile configuration to give the merchant a snapshot of various features and functionalities. Dashboard 200 and other interfaces described herein may be presented as one or more web pages. As such loyalty system 26 may include a conventional HTTP server application (e.g., Apache HTTP Server, nginx, Microsoft IIS, or the like) adapting loyal system 26 to present dashboard 200 and other interfaces to users operating web-enabled computing devices [a display [of] a web page having a display information associated with the registered merchant].”).  
“one said affinity from the one or more affinities is determined to be associated with both the member profile of the registered customer and the merchant profile of the registered merchant; and”. See, e.g., Tietzen, paras. [0328] (“In some embodiments, recommendation engine 60 may automatically match merchant profile categories to customer profile categories. For example, a merchant profile category may be matched to a customer profile category if customers in that customer profile category are determined to frequently purchase products offered by merchants in that merchant profile category. Matches may also be made on the basis of correlating customer demographics, location, BIN ranges, etc. For example, recommendation engine 60 may match the "Deep Discounter" merchant profile category to the "Discounter" customer profile category on the basis of mutual affinity of merchants and customers in those categories for discounts. Similarly, recommendation engine 60 may match the "Community Minded" merchant profile category to the "Giver" customer profile category on the basis of mutual affinity of merchants and customers in those categories for supporting charitable causes [one said affinity is determined to be associated with both the member profile of the registered customer and the merchant profile of the registered merchant].”); [0329] (“Recommendation engine 60 may recommend incentives based on such matches, e.g., by recommending an incentive to all merchants in a particular merchant category to be offered to all customers in a particular customer category. In this way, merchants may be connected to new customers. Further, recommended incentives may be better tailored the merchant's customers and potential customers [same]”).
“then:”
 “means…for generating signals corresponding to a loyalty program communication using at least one of fuzzy logic and a neural network of an artificial intelligence engine of a recommendation engine; and”. See, e.g., Tietzen, Abstract (“generate signals for accruing [a loyalty program] interchange fee [loyalty program communication] based on the membership classification and the transaction data”); paras. [0244] (“In some embodiments, rules may be processed using conventional artificial intelligence techniques. For example, recommendation engine 32 may include a rules engine that implements a conventional artificial neural network or fuzzy logic to determine when the criteria of rules are met.”); [0421] (“The transaction initiating device 310, upon receipt of a request to initiate a transaction, can generate signals for transferring transaction data to the transaction processing system 350 [loyalty program communication].”); [0436] (“At 440, one or more processors at the transaction processing system 350 can be configured to generate signals for accruing the loyalty interchange fee [loyalty program communication].”); [0086] (“methods for providing alerts for a loyalty program provided by a loyalty system [loyalty program communication]”); [0089] (“Systems and methods of embodiments described herein may enable creation or generation of incentives for a loyalty program provided by a loyalty system, wherein the loyalty program provides the incentives to cardholders (e.g. customers, members) in connection with transactions between the cardholders and one or more merchants associated with the loyalty system .”).   
“means for sending the loyalty program communication to the electronic device associated with the member profile of the registered customer.” See, e.g., Tietzen, paras. (“Systems and methods of embodiments described herein may enable creation or generation of incentives for a loyalty program provided by a loyalty system, wherein the loyalty program provides the incentives [loyalty program communications] to cardholders (e.g. customers, members) [sending the loyalty program communication to the electronic device associated with the member profile] in connection with transactions between the cardholders and one or more merchants associated with the loyalty system .”); [0623] (“The loyalty system 26 may not discriminate between the nature of the feedback received (in other words, it may not count only `hate` responses or only `love` responses). Any time a new piece of feedback is received, a notification counter on the `feedback` module within the merchant dashboard may increase. In other embodiments, an alert may be generated for specific types of feedback (e.g. negative) [loyalty program communication]. The merchant can view the review and decide to send a reward to an individual or to create an event-driven (automated) reward [sending the loyalty program communication to the electronic device associated with the member profile].”); [0378] (“These networks 305 can include any combination of private, public, wired, wireless or any other network suitable for transmitting [loyalty program] communications between the system devices and components.”) “wherein:”
“the loyalty program communication is an incentive to a registered customer corresponding to the member profile to conduct a transaction with a registered merchant; and”. See, e.g., Tietzen, paras. [0088] (“The alert may include a recommended incentive linked to the trend or event.”); [0089] (“Systems and methods of embodiments described herein may enable creation or generation of incentives for a loyalty program provided by a loyalty system, wherein the loyalty program provides the incentives to cardholders (e.g. customers, members) in connection with transactions between the cardholders and one or more merchants associated with the loyalty system.”).
“the incentive is a donation to a charity generated, using the neural network of the artificial intelligence engine, from at least one of: customer data associated with the registered customer corresponding to the member profile conducting the transaction with the registered merchant; and merchant data associated with the registered merchant with whom the registered customer conducts the transaction”. See e.g., Tietzen, paras. [0244] (“In some embodiments, rules may be processed using conventional artificial intelligence techniques. For example, recommendation engine 32 may include a rules engine that implements a conventional artificial neural network or fuzzy logic to determine when the criteria of rules are met.”); [0240], [0290], [0325], [0382]-[0383], [0423], [0425], [0427], [0438] (discussing “customer data” and/or “merchant data” used to generate the charity donation incentive); see also Tietzen for voluminous disclosures of charity donations, such as Tietzen, FIGS. 4-5 & 49, paras. [0024], [0025] & [0069], [0246], [0247] (“For example, an incentive may result in a donation to a charity from the merchant, card issuer, card holder, and so on.”); [0248] (“recommendation engine 60 may recommend an incentive with a donation portion to the charity associated with charity system 80”); [0249]-[0250], [0252]-[0254], [0255] (“generate a recommended incentive based on the charity”); [0256], [0282], [0284], [0286], [0359]-[0360] (the incentive being a charity donation, etc.). 
However, although Tietzen discloses a “baseline” demographic distribution, Tietzen does not specifically or expressly disclose “means, based on the monitored input data, for one or more of the at least one sensor, for generating a baseline sensor input level associated with a baseline physiological state for the member profile”, “a deviation is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level”, “means for identifying a non-baseline physiological state for the member profile” and means, “based on the identified non-baseline physiological state” for generating signals, as recited by claim 9. 
Angell cures this deficiency because Angell teaches, suggests and discloses all the above limitations recited by claim 9, specifically:
“means, based on the monitored input data, for one or more of the at least one sensor, for generating a baseline sensor input level associated with a baseline physiological state for the member profile”. See, e.g., Angell, paras. [0004] (“the present invention is directed to a computer [e.g., means] implemented method…for determining whether to deliver marketing content to a particular customer based on dynamically gathered biometric data for the particular customer [or monitored input data].”); [0050] (“The physiological responses are used to determine if one or more customers are reacting to external stimuli, such as a marketing message, a display device, an item offered for sale, or any other environmental element associated with the retail facility. A change in a biometric reading associated with a customer is compared with a threshold or baseline reading [generating a baseline sensor input level associated with a baseline physiological state for the member profile].”); [0051] (“If the change in biometric readings exceeds or falls below the threshold [same, e.g., baseline sensor input level], the process determines that the customer was reacting to something in the environment.”); [0205] (“In this example, biometric device 1104 [at least one sensor] is coupled to shopping container 1100 [an electronic device associated with a member profile of the registered customer] [thus, the biometric device 1104 is at least one sensor coupled to an electronic device associated with a member profile of the registered customer]. Biometric device 1104 monitors biometric readings of a customer and detects changes in the biometric readings of the customer that exceeds a threshold change [generating a baseline sensor input level, e.g., threshold change, associated with a baseline physiological state for the member profile]. In this example, biometric device 1104 is a device for measuring a customer's heart rate over time. Biometric device 1104 obtains the customer's pulse rate by measuring the customer's finger pulse [physiological states for the member profile].”); [0211] (“The process begins by monitoring biometric readings of a customer obtained from a set of one or more biometric devices [monitoring…input data detected with at least one sensor coupled to an electronic device associated with a member profile of the registered customer] (step 1302). The process makes a determination as to whether a change in the biometric readings that exceeds a threshold change [generating a baseline sensor input level, e.g., threshold change, associated with a baseline physiological state for the member profile] has been detected (step 1304).”).    
“a deviation is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level”. See, e.g., Angell, para. [0050] (“The physiological responses are used to determine if one or more customers are reacting to external stimuli, such as a marketing message, a display device, an item offered for sale, or any other environmental element associated with the retail facility. A change in a biometric reading associated with a customer is compared with a threshold or baseline reading [a deviation is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level].”); [0051] (“If the change [deviation] in biometric readings exceeds or falls below the threshold [same], the process determines that the customer was reacting to something in the environment.”); [0205] (“In this example, biometric device 1104 is coupled to shopping container 1100 [at least one sensor, e.g., biometric device 1104, coupled to an electronic device associated with a member profile of the registered customer, e.g., shopping container 1100]. Biometric device 1104 monitors biometric readings of a customer and detects changes [deviation] in the biometric readings of the customer that exceeds a threshold change [a deviation, e.g. change, is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level, e.g., threshold]. In this example, biometric device 1104 is a device for measuring a customer's heart rate over time. Biometric device 1104 obtains the customer's pulse rate by measuring the customer's finger pulse [physiological states for the member profile].”); [0211] (“The process begins by monitoring biometric readings of a customer obtained from a set of one or more biometric devices [monitoring…input data detected with at least one sensor coupled to an electronic device associated with a member profile of the registered customer] (step 1302). The process makes a determination as to whether a change [deviation] in the biometric readings that exceeds a threshold change [a deviation, e.g. change or threshold change, is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level, e.g., threshold] has been detected (step 1304).”).    
“means for identifying a non-baseline physiological state for the member profile” and means, “based on the identified non-baseline physiological state” for generating signals. See, e.g., Angell, Abstract (“Biometric readings for the customer are received from a set of biometric devices [e.g., means] associated with a retail facility to form biometric data describing a set of physiological responses of the customer”); paras. [0012]-[0013] (“The biometric data is data describing a set of physiological responses of the customer, and wherein the biometric data is gathered in real-time as the customer is shopping at the retail facility. The process analyzes the biometric data to identify a set of marketing initiation factors. The marketing initiation factors indicate a degree of receptivity of the customer to marketing messages…In response to the set of marketing initiation factors indicating initiation of marketing to the customer, the process generates a customized marketing message for the customer [identifying a non-baseline physiological state for the member profile and based on the identified non-baseline physiological state, generating signals corresponding to a loyalty program communication and sending the loyalty program communication to the electronic device associated with the member profile].”); [0048] (“Therefore, the illustrative embodiments provide a computer implemented method, apparatus, and computer program product for automatically determining a marketing status for a customer using biometric data. Biometric data is data describing a set of physiological responses of the customers, a status state of a customer, fingerprints, thumbprints, or a measurement of a vital statistics of the customer over a given period of time [identifying a non-baseline physiological state for the member profile and based on the identified non-baseline physiological state]”); [0049] (“The vital statistics of the customers include a heart rate of the customer, respiratory rate, and/or blood pressure. The set of physiological responses includes, without limitation, heart rate, pupil dilation, respiration, blood pressure, body temperature, rate of perspiration, and/or voice stress for the voice of the customer [same, e.g., any of these non-baseline physiological states can be identified or identifying a non-baseline physiological state for the member profile]”); [0050] (“The physiological responses are used to determine if one or more customers are reacting to external stimuli, such as a marketing message, a display device, an item offered for sale, or any other environmental element associated with the retail facility [same, identifying a non-baseline physiological state for the member profile].”); [0051] (“In response to a determination that the customer was viewing an item, an item display, a display device, a marketing message, or some other object when the change in the biometric reading occurred, the process associates the change in the biometric reading with the item or the marketing message to form the biometric data. The change in the biometric readings may also be associated with a temperature change or odor in the environment. For example, if the customer enters a freezer section of the retail facility, a change in the customer's biometric readings may be attributed to the change in the ambient temperature [identifying a non-baseline physiological state for the member].”); [0053] (“The process analyzes the biometric data to identify a set of marketing initiation factors. The marketing initiation factors indicate a degree of receptivity of the customer to marketing messages…In response to the set of marketing initiation factors indicating initiation of marketing to the customer, the process generates a customized marketing message for the customer [based on the identified non-baseline physiological state, generating signals corresponding to a loyalty program communication and sending the loyalty program communication to the electronic device associated with the member profile].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tietzen’s disclosure of most of a method for incenting a registered customer to conduct a transaction with a registered merchant with Angell’s above disclosures in order to teach, suggest and disclose all of the limitations recited by claim 9. The motivation to combine Tietzen with Angell would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using biometric/physiological sensors having baseline and non-baseline levels) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Tietzen with Angell would be particularly advantageous in integrating “systems and methods for loyalty programs involving merchants and loyalty program members holding financial cards from a card issuer associated with the loyalty reward program” (Tietzen, para. [0002]) with “a computer implemented method, apparatus, and computer usable program product for automatically determining a marketing status for a customer…[based on] biometric data [from biometric readings from a set of biometric devices]…describing a set of physiological responses of the customer” (Angell, para. [0012]) to ultimately teach, suggest and disclose all the limitations of claim 9.
As to claim 10, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 10 depends from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 10 reciting: “further comprising means for sending to the smart phone associated with the member profile of the registered customer rendering information to enhance a rendering of the requested web page on the smart phone associated with the registered customer, wherein the rendering information includes a visual identifier associated with the one said affinity from the one or more affinities.” See, e.g., Tietzen, paras. [0115], [0336], [0346] (smart phone); [0685] (“Cardholder interface 62 [e.g., means] is operable to implement rules to retrieve data relevant to cardholder, customer, member. Cardholder interface 62 is operable to generate an interface rendering a display of the relevant data. The interface may be optimized for a mobile display screen, a full size display screen, a tablet display screen, etc. Cardholder interface 62 may receive configuration data regarding the cardholder device display screen to generate the optimized interface [sending to the electronic device associated with the member profile of the registered customer rendering information to enhance a rendering of the requested web page on the electronic device associated with the registered customer].”); [0604] (“Item 4 provides an Alert visualization. This displays visualizations that are appropriate to the type of reward [wherein the rendering information includes a visual identifier associated with the one said affinity from the one or more affinities].”); [0517] (“Item 6 illustrates Icons for the incentive. A user can select from a series of stock icons. The first one may be selected by default. Selection will cause a highlight to appear around the icon [visual identifier associated with the one said affinity]”); [0612] (“Rewards that are automatically sent may be indicated with an icon or other indicia to set them apart from other rewards [visual identifier associated with the one said affinity].”); [0663] (“Item 5 provides a Rewards detail icon which links to the reward details page for that reward [same]”); [0695], [0772], [0815] (“reward icon [same]” or “icon [same]” associated with an incentive or reward); [0737] (“Item 3 provides a Left Rating icon. The rating icon to the left of the selection. It can be selected by tapping, or swipe-right-and-release. When selected the item is centered [visual identifier associated with the one said affinity]”); [0738] (“Item 4 provides a Selected Rating icon. The current selection (default is "Like") [same].”); [0739] (“Item 5 provides a Right Rating icon. The rating icon to the right of the selection. It can be selected by tapping, or swipe-left-and-release. When selected the item is centered [same].”).
As to claim 11, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 11 depends from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 11 reciting: “further comprising means for updating an affinity group score for the merchant profile of the registered merchant based on the received transaction data, wherein the affinity group score is based on a transaction amount calculated from a plurality of said transactions between the registered merchant and each said registered customer for which the one said affinity from the one or more affinities was determined to be associated with the customer profile of the registered customer.” See, e.g., Tietzen, paras. [0263] (“In some embodiments, customer profiler 602 [e.g., means] may calculate a set of affinity scores, each proportional to a degree of affinity of a particular customer with a particular profile category. The score may, for example, reflect the degree to which a particular customer exhibits the attributes associated with the particular profile category.”); [0264] (“For example, customer profiler 602 may determine that a particular customer has a strong affinity for the Gamer category, but only a moderate affinity for the Discounter category. In such circumstances, customer profiler 602 may assign a score of 100 to reflect the customer's strong affinity for the Gamer category, and a score of 60 to reflect the customer's moderate affinity for the Discounter category. In an embodiment, customer profile 602 may calculate a particular customer's affinity scores as a percentage, with the scores for that customer totaling 100%. For example, customer profile 602 may determine a customer's scores to be 70% Gamer, 20% Discounter, and 10% Giver.”); [0326] (“Also, similar to customer profiler 602, merchant profiler 604 may calculate a set of affinity scores, each proportional to a degree of affinity of a particular merchant with a particular profile category. Merchant profiler 604 may also track changes in a merchant's attributes, which may, for example, be represented as movement of a point representing that merchant in a graph similar to that shown in FIG. 57. In some embodiments, merchant profiler 604 may be configured to automatically generate alerts when a merchant's affinity score for a particular profile category falls below (or rises above) a pre-defined threshold. Similarly, merchant profiler 604 may be configured to automatically generate alerts if a change in a merchant's profile category is detected.”); [0294] (“For example, the size of the point may be proportional to the number of transactions conducted by that customer or the amount of spending of that customer. Transactions/spending may be aggregated over all merchants, particular types of merchants, merchants belonging to particular profile categories as detailed below, or merchants that within a pre-defined geographic span (e.g., partial or full ZIP code, neighborhood, city).”); [0307] (“There may also be a "Popular" category of merchants who are particularly popular compared other merchants offering similar product/services; popularity may be measured, e.g., by sales volume, sales revenue amounts, customer traffic, or the like.”); [0386] (“The merchants could have the ability to review aggregated analytic data about members spending at their store(s) based on member demographics, time and/or purchase amounts.”); [0485] & [0487] (merchant tracking monthly average spending amounts by customers or total amount spent at certain merchant/location) (thus, all of the above disclosing the ability to collect transaction data showing preference for certain merchants, hence it would be obvious to generate the affinity score discussed above based on this collected transaction data).          
As to claim 13, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 13 depends from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 13 reciting: “wherein the loyalty program communication further comprises a question posed to the registered customer regarding the transaction with the registered merchant.” See, e.g., Tietzen, FIGS. 34-36, 40, 45-46, 50-51, paras. [0054]-[0056], [0060], [0065]-[0066], [0070], [0071] (discussing how FIGS. 34-36, 40, 45-46, 50-51 show the customer rating questions, survey questions posed to the customer, interest questions provided to the customer, survey rating questions provided to the customer or a question posed to the registered customer regarding the transaction with the registered merchant); [0391] (“feedback tool which generates surveys for electronic delivery to customers using default program-generated questions [same]”); [0392] (“advanced feedback tool which allows merchants to select or create custom survey questions [same]”); [0469] (“The example interface asks the user the question "What Type of Reward Would You Like to Create? [same]”); [0556], [0558], [0727], [0733]-[0736], [0740]-[0741], [0743]-[0744], [0749], [0757], [0785], [0788]-[0792], [0794]-[0795], [0801], [0803] (discussing survey questions, rating questions, interest questions, yes/no questions posed to the customer); [0742] (“FIG. 35 illustrates an example interface for display on cardholder device to ask a survey question. For example, the question may be "Did charity influence your purchase? Select Yes or No". This may prompt for additional details about the charity for use in incentive recommendations [same].”); [0756] (“Interests may be collected in response to questions…This example shows the number of interest questions answered. Clicking the interests link may trigger the display of additional questions allowing the member to indicate their interest, one question at a time.”); [0758] (“Item 1 provides a Back button. Tapping links to previous page. The example question is "How much do you like wine?" Item 2 provides an interest rating (e.g. dislike, like, love) by member displays.”).
As to claim 14, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 14 depends from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 14 reciting: “wherein the baseline sensor input level is selected from the group consisting of: a baseline physiological state associated with the baseline sensor input level; a location of the smart phone associated with the member profile of the registered customer; a velocity of the smart phone associated with the member profile of the registered customer; an acceleration of the smart phone associated with the member profile of the registered customer; and noise ambient to the smart phone associated with the member profile of the registered customer.” See, e.g., Tietzen, paras. [0115], [0336], [0346] (smart phone); Angell, paras. [0050] (“The physiological responses are used to determine if one or more customers are reacting to external stimuli, such as a marketing message, a display device, an item offered for sale, or any other environmental element associated with the retail facility. A change in a biometric reading associated with a customer is compared with a threshold or baseline reading [a baseline physiological state associated with the baseline sensor input level].”); [0123] (“An indication of a location for the point of contact may also be determined. For example, global positioning system (GPS) coordinates of the customer may be determined if the customer device has such a capability whether by including a real time global positioning system receiver or by periodically storing global positioning system coordinates entered by some other method. Other location indications may also be determined such as post office address, street or crossroad coordinates, latitude-longitude coordinates or any other location indicating system [a location of the electronic device associated with the member profile of the registered customer]”); [0058] (“A motion detector may be implemented in any type of known or available motion detector device. A motion detector device may include, but is not limited to, one or more motion detector devices using a photo -sensor, radar or microwave radio detector, or ultrasonic sound waves [a velocity of the electronic device associated with the member profile; an acceleration of the electronic device associated with the member profile of the registered customer]”); [0062]-[0063], [0065] (discussing a “pressure sensor detector” and “camera” which can also be used to determine a velocity of the electronic device associated with the member profile of the registered customer and/or an acceleration of the electronic device associated with the member profile of the registered customer); [0056] (“Detectors 204-210 are devices for gathering data associated with a set of customers, including, but not limited to, at least one camera, motion sensor device/motion detector, sonar detection device, microphone, sound/audio recording device, audio detection device, a voice recognition system [noise ambient to the electronic device associated with the member profile of the registered customer]”).
As to claim 17, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claim 9, as shown above, which claim 17 depends from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 17 reciting: “wherein the baseline physiological state for the member profile of the registered customer is based on historical physiological data for the registered customer.” See, e.g., Angell, para. [0048] (“Biometric data is data describing a set of physiological responses of the customers, a status state of a customer, fingerprints, thumbprints, or a measurement of a vital statistics of the customer over a given period of time [the baseline physiological state for the member profile of the registered customer is based on historical physiological data for the registered customer].”).
As to claim 21, Tietzen in view of Angell teaches, suggests and discloses an “Internet server comprising: a loyalty system; a card issuer system; and a merchant system, wherein each said system is in network communication with: each other said system; and a data storage database; and each said system includes one or more: means for monitoring input data detected with at least one sensor worn by and in communication with a smart watch worn by a registered customer, wherein the smart watch is in communication with a smart phone associated with a member profile of the registered customer; means, based on the monitored input data, for one or more of the at least one sensor, for generating a baseline sensor input level associated with a baseline physiological state for the member profile; means, using card issuers of the card issuer system and acquiring banks of the merchant system, for validity verification of a transaction request for a transaction as to transaction funds or transaction credit available to an account corresponding to the registered customer; and if the transaction request for the transaction is verified for validity by the means for validity verification: means for receiving transaction data associated with the transaction between the registered customer corresponding to the member profile and the registered merchant; means for determining, from identifying data in the transaction data, each of one or more affinities associated with: the member profile of the registered customer; and a merchant profile of the registered merchant; and when: a request is received from the smart phone associated with the registered customer for a display of a web page having a display information associated with the registered merchant; one said affinity from the one or more affinities is determined to be associated with both the member profile of the registered customer and the merchant profile of the registered merchant; and a deviation is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level, then: means for identifying a non-baseline physiological state for the member profile; means, based on the identified non-baseline physiological state, for generating signals corresponding to a loyalty program communication using at least one of fuzzy logic and a neural network of an artificial intelligence engine of a recommendation engine; and means for sending the loyalty program communication to the electronic device associated with the member profile of the registered customer, wherein: the loyalty program communication is an incentive to a registered customer corresponding to the member profile to conduct a transaction with a registered merchant; and the incentive is a donation to a charity generated, using the neural network of the artificial intelligence engine, from at least one of: customer data associated with the registered customer corresponding to the member profile conducting the transaction with the registered merchant; and merchant data associated with the registered merchant with whom the registered customer conducts the transaction; and means for updating an affinity group score for the merchant profile of the registered merchant based on the received transaction data, wherein: the affinity group score is based on a transaction amount calculated from a plurality of said transactions between the registered merchant and each said registered customer for which the one said affinity from the one or more affinities was determined to be associated with the customer profile of the registered customer; and the baseline physiological state for the member profile is based on historical physiological data for the registered customer.” See Tietzen & Angell above for the nearly identical limitations in claims 9, 10, 11 & 17.
As to claim 26, Tietzen teaches, suggests and discloses an “Internet sever comprising: a loyalty system; a card issuer system; and a merchant system, wherein each said system is in network communication with: each other said system; and a data storage database; and each said system includes one or more: means for monitoring, with at least one processor, input data detected with at least one sensor worn by and in communication with a smart watch worn by a registered customer, wherein the smart watch is in communication with a smart phone associated with a member profile of the registered customer; means, based on the monitored input data, for one or more of the at least one sensor, for generating a baseline sensor input level associated with a baseline physiological state for the member profile; means, using card issuers of the card issuer system and acquiring banks of the merchant system, for validity verification of a transaction request for a transaction as to transaction funds or transaction credit available to an account corresponding to the registered customer; and if the transaction request for the transaction is verified for validity by the means for validity verification: means for receiving transaction data associated with the transaction between the registered customer corresponding to the member profile and the registered merchant; means for determining, from identifying data in the transaction data, each of one or more affinities associated with: the member profile of the registered customer; and a merchant profile of the registered merchant; and when: a request is received from the smart phone associated with the registered customer for a display of a web page having a display information associated with the registered merchant; one said affinity from the one or more affinities is determined to be associated with both the member profile of the registered customer and the merchant profile of the registered merchant; and a deviation is detected of the monitored input data for one or more of the at least one sensor from the baseline sensor input level, then: means for identifying a non-baseline physiological state for the member profile; means, based on the identified non-baseline physiological state, using at least one of fuzzy logic and a neural network of an artificial intelligence engine of a recommendation engine, for generating signals corresponding to a loyalty program communication; and     means for sending the loyalty program communication to the electronic device associated with the member profile of the registered customer, wherein: the loyalty program communication is an incentive to a registered customer corresponding to the member profile to conduct a transaction with a registered merchant; and the incentive is a donation to a charity generated, using the neural network of the artificial intelligence engine, from at least one of: customer data associated with the registered customer corresponding to the member profile conducting the transaction with the registered merchant; and merchant data associated with the registered merchant with whom the registered customer conducts the transaction; and means for sending to the smart phone associated with the member profile of the registered customer rendering information to enhance a rendering of the requested web page on the device associated with the registered customer, wherein the rendering information includes a visual identifier associated with the one said affinity from the one or more affinities, wherein the loyalty program communication includes a question posed to the registered customer regarding the transaction with the registered merchant.” See Tietzen & Angell above for the nearly identical limitations in claims 9, 10 & 13.
As to claims 15 & 27, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claims 9 & 26, as shown above, which claims 15 & 27 respectively depend from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 15 & 27 reciting: “wherein the baseline physiological state is selected from the group consisting of: heart rate; blood-sugar level; blood pressure; perspiration rate; respiratory rate; body temperature; facial expression; and a tone of voice” (claim 15) and “wherein the baseline physiological state for the member profile of the registered customer is based on historical physiological data for the registered customer selected from the group consisting of an average resting heart rate, an average blood pressure, and an average respiratory rate” (claim 27). For “wherein the baseline physiological state for the member profile is based on historical physiological data for the registered customer”, see Angell above for the same limitation in claim 17. See, e.g., Angell, paras. [0049] (“The vital statistics of the customers include a heart rate of the customer [heart rate and average resting heart rate], respiratory rate [respiratory rate and average respiratory rate], and/or blood pressure [blood pressure, average blood pressure and blood-sugar level]. The set of physiological responses includes, without limitation, heart rate, pupil dilation [facial expression], respiration, blood pressure, body temperature [body temperature], rate of perspiration [perspiration rate], and/or voice stress for the voice of the customer [tone of voice].”); [0074], [0144] (“Biometric device 218 includes, without limitation, a fingerprint scanner, a retinal scanner, a voice analysis device, a device for measuring heart rate, respiration, blood pressure, body temperature, or a device for capturing any other biometric reading associated with a customer [same]”); [0204] (“Biometric device 1104 may be a biometric device for measuring a customer's heart rate over a given period of time, a change in voice stress for the customer's voice, a change in blood pressure, and/or a change in pupil dilation that does not correlate or correspond to a change in an ambient lighting level [same].”); [0205] (“In this example, biometric device 1104 is a device for measuring a customer's heart rate over time. Biometric device 1104 obtains the customer's pulse rate by measuring the customer's finger pulse [same].”); [0209] (“When a customer is standing in proximity to shelf 1200, such as when a customer is shopping, browsing, and/or selecting one or more items for purchase, biometric sensors 1202-1208 monitor biometric readings associated with the customer, such as, without limitation, the customer's heart rate, respiration rate, body temperature, pupil dilation, fingerprint, thumbprint, and/or any other biometric data.”); [0218] (“If the customer's behavior is hurried or rushed, the customer's heart rate or blood pressure is high, biometric data indicates the customer is experiencing stress, the customer is walking at a fast pace, the customer is not taking as much time as normal to browse the store shelves, and/or the customer is selecting items more quickly than usual, the customer is not shopping at a leisurely pace [same].”).  
As to claims 16 & 28, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claims 9 & 26, as shown above, which claims 16 & 28 respectively depend from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 16 & 28 reciting: “wherein the at least one sensor is selected from the group consisting of: a heart rate monitor; a glucose monitor; a fitness tracker; an eye electronic device; a headwear electronic device; an audio sensor; a touchscreen having at least one of a button force and a capacitance sensor to determine at least one of an input force and tap aggressiveness level data; a pulse sensor, a temperature sensor; a brain wave sensor; a perspiration sensor; a respiratory rate sensor; a movement sensor; a position sensor; a gyroscope; a fingerprint sensor; an infrared sensor; a photodiode; a chemical sensor; a facial recognition sensor; a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module; a sensor for detecting a level of physical activity from at least one of a GPS, a pedometer, an accelerometer, and an elevation sensor; and eye focus data from an image sensor for tracking eye movement” (claim 16) and “wherein the at least one sensor is selected from the group consisting of: a heart rate monitor; a glucose monitor; a fitness tracker; an eye electronic device; a headwear electronic device; an audio sensor; a touchscreen having at least one of a button force and a capacitance sensor to determine at least one of an input force and tap aggressiveness level data; a pulse sensor, a temperature sensor; a brain wave sensor; a perspiration sensor; a respiratory rate sensor; a movement sensor; a position sensor; a gyroscope; a fingerprint sensor; an infrared sensor; a photodiode; a chemical sensor; a facial recognition sensor; a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module; a sensor for detecting a level of physical activity from at least one of a GPS, a pedometer, an accelerometer, and an elevation sensor; and eye focus data from an image sensor for tracking eye movement” (claim 28). See, e.g., Angell, paras. [0085] (“The user interface may be available at a kiosk, computer, personal digital assistant, or other computing device connected to the data processing system via a network connection [an eye electronic device, a headwear electronic device].”); [0089] (“The customer may also complete the transaction using a consumer owned computing device, such as a laptop, cellular telephone, or personal digital assistant that is connected to the data processing system via a network connection [same]”); [0170] (“For example, the user interface may include, but is not limited to, a graphical user interface (GUI), a menu-driven interface, a command line interface, a touch screen [a touchscreen having at least one of a button force and a capacitance sensor to determine at least one of an input force and tap aggressiveness level data], a voice recognition system [an audio sensor, a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module], an alphanumeric keypad, and/or any other type of interface.”); [0173] (“The display device may also include, without limitation, a laptop computer, a smart watch, a digital message board, a monitor, a tablet PC, a printer for printing the customized marketing message on a paper medium, or any other output device for presenting output to a customer.”); [0074] (“Biometric device 218 includes, without limitation, a fingerprint scanner [fingerprint sensor], a retinal scanner [an eye electronic device, eye focus data from an image sensor for tracking eye movement], a voice analysis device [an audio sensor, a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module], a device for measuring heart rate [heart rate monitor, pulse sensor], respiration [respiratory rate sensor], blood pressure [glucose monitor], body temperature [temperature sensor], or a device for capturing any other biometric reading associated with a customer [a glucose monitor; a fitness tracker; a brain wave sensor; a perspiration sensor; an infrared sensor; a photodiode; a chemical sensor]”); [0056] (“Detectors 204-210 are devices for gathering data associated with a set of customers, including, but not limited to, at least one camera, motion sensor device/motion detector [a movement sensor; a position sensor; a gyroscope], sonar detection device, microphone, sound/audio recording device, audio detection device, a voice recognition system [audio sensor, a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module], a heat sensor/thermal sensor [temperature sensor], a seismograph, a pressure sensor, a device for detecting odors, scents, and/or fragrances [chemical sensor], a radio frequency identification (RFID) tag reader, a global positioning system (GPS) receiver, and/or any other detection device for detecting a presence of a human, animal, object, and/or vehicle located outside of retail facility 202 [fitness tracker, a sensor for detecting a level of physical activity from at least one of a GPS, a pedometer, an accelerometer, and an elevation sensor].”); [0049] (“The set of physiological responses includes, without limitation, heart rate, pupil dilation [facial recognition sensor, an eye electronic device, eye focus data from an image sensor for tracking eye movement], respiration [respiratory rate sensor], blood pressure [glucose monitor], body temperature [temperature sensor], rate of perspiration [perspiration sensor], and/or voice stress for the voice of the customer [an audio sensor, a sensor of tone of voice data from an audio sensor in conjunction with a voice detection module].”); [0200] (“Smart detection system 1000 may be implemented using any known or available software for performing voice analysis [audio sensor/sensor for voice data and voice detection], facial recognition [facial recognition sensor], license plate recognition, and sound analysis [audio sensor].”); [0060] (“In one example, a motion detector device using a radar or microwave radio detector may detect motion by sending out a burst of microwave radio energy and detecting the same microwave radio waves when the radio waves are deflected back to the motion detector [brain wave sensor and infrared sensor e.g. same technology to sense waves of any frequency]”); [0172] (“For example, electronic sign 710 may include, without limitation, an outdoor electronic light emitting diode (LED) display [photodiode]”). 
As to claims 18-20 & 23-25, Tietzen in view of Angell teaches, suggests and discloses all the limitations of claims 17 & 21, as shown above, which claims 18-20 & 23-25 respectively depend from. Tietzen in view of Angell further teaches, suggests and discloses all the limitations of claim 18-20 & 23-25 reciting: “wherein the historical physiological data for the registered customer is an average resting heart rate” (claims 18 & 23), “wherein the historical physiological data for the registered customer is an average blood pressure” (claims 19 & 24) and “wherein the historical physiological data for the registered customer is an average respiratory rate” (claims 20 & 25). See, e.g., Angell, paras. [0049] (“The vital statistics of the customers include a heart rate of the customer [average resting heart rate], respiratory rate [average respiratory rate], and/or blood pressure [average blood pressure]. The set of physiological responses includes, without limitation, heart rate [average resting heart rate], pupil dilation, respiration [average respiratory rate], blood pressure [average blood pressure]”); [0074], [0144] (“Biometric device 218 includes…a device for measuring heart rate, respiration, blood pressure [average resting heart rate, average blood pressure, average respiratory rate]”); [0204] (“Biometric device 1104 may be a biometric device for measuring a customer's heart rate over a given period of time, a change in voice stress for the customer's voice, a change in blood pressure [same].”); [0205] (“In this example, biometric device 1104 is a device for measuring a customer's heart rate over time. Biometric device 1104 obtains the customer's pulse rate by measuring the customer's finger pulse [average resting heart rate].”); [0209] (“When a customer is standing in proximity to shelf 1200, such as when a customer is shopping, browsing, and/or selecting one or more items for purchase, biometric sensors 1202-1208 monitor biometric readings associated with the customer, such as, without limitation, the customer's heart rate, respiration rate…and/or any other biometric data [average resting heart rate, average blood pressure, average respiratory rate].”); [0218] (“If the customer's behavior is hurried or rushed, the customer's heart rate or blood pressure is high, biometric data indicates the customer is experiencing stress, the customer is walking at a fast pace, the customer is not taking as much time as normal to browse the store shelves, and/or the customer is selecting items more quickly than usual, the customer is not shopping at a leisurely pace [same, also average respiratory rate would be changed and measured, e.g., if customer is experiencing stress or walking fast].”).  
Claims 12 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tietzen et al., U.S. Pat. Pub. 2015/0220958 A1 (“Tietzen”) in view of Angell et al., U.S. Pat. Pub. 2008/0249838 A1 (“Angell”) and further in view of Tietzen, U.S. Pat. Pub. 2015/0317668 A1 (“Tietzen II”). 
Tietzen in view of Angell teaches, suggests and discloses all the limitations of claims 10 & 21, as shown above, which claims 12 & 22 respectively depend from. However, Tietzen in view of Angell does not specifically or expressly disclose the limitations recited by claims 12 & 22 of: “wherein the visual identifier associated with the one said affinity from the one or more affinities is selected from the group consisting of a symbol of a heart; a colour of the heart; a background of the heart; an outline of the heart; and a symbol representing the one said affinity from the one or more affinities.”
Tietzen II cures this deficiency because Tietzen II teaches, suggests and discloses all of the above recited claim limitations. See, e.g., Tietzen II, para. [0215] (“The navigation data may be used to populate a mapping application with location identifiers for each offer in the Offer Group. For example, little heart symbols may be used to mark a map with corresponding merchants that will make donations based on offers in the Offer Group [wherein the visual identifier associated with the one said affinity from the one or more affinities is selected from the group consisting of a symbol of a heart; a colour of the heart; a background of the heart; an outline of the heart; and a symbol representing the one said affinity from the one or more affinities].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tietzen’s and Angell’s disclosure of a method for incenting a registered customer to conduct a transaction with a registered merchant with Tietzen II’s disclosure of heart symbols in order to teach, suggest and disclose all of the limitations recited by claims 12 & 22. The motivation to combine Tietzen and Angell with Tietzen II would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using heart or affinity symbols), or to simply substitute one known element for another (e.g., substituting the use of heart or affinity symbols for other types of visual identifiers) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Tietzen and Angell with Tietzen II would be particularly advantageous in integrating the above-disclosed systems and methods with systems and methods relating “to an incentive by a merchant having a physical store in a community to encourage a consumer residing in the community to make a purchase in the physical store” (Tietzen II, para. [0001]) to ultimately teach, suggest and disclose all the limitations of claims 12 & 22.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 15-17 of the Amendment, under the heading of “Rejections under 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 26 recites a method for incenting a registered customer to conduct a transaction with a registered merchant, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity, such as: “monitoring…input data…associated with a member profile of the registered customer;…based on the monitored input data…generating a baseline…input level associated with a baseline physiological state for the member profile;…verif[ying validity] of a transaction request for a transaction as to transaction funds or transaction credit available to an account corresponding to the registered customer; and if the transaction request for the transaction is verified for validity by the means for validity verification:…receiving transaction data associated with the transaction between the registered customer corresponding to the member profile and the registered merchant;…determining, from identifying data in the transaction data, each of one or more affinities associated with: the member profile of the registered customer; and a merchant profile of the registered merchant; and when: a request is received from…the registered customer for a display of a web page having a display information associated with the registered merchant; one said affinity from the one or more affinities is determined to be associated with both the member profile of the registered customer and the merchant profile of the registered merchant; and a deviation is detected of the monitored input data for…from the baseline…input level, then:…identifying a non-baseline physiological state for the member profile;…based on the identified non-baseline physiological state, using at least one of fuzzy logic and a neural network of an artificial intelligence engine of a recommendation engine,…generating signals corresponding to a loyalty program communication; and…sending the loyalty program communication to…the member profile of the registered customer, wherein: the loyalty program communication is an incentive to a registered customer corresponding to the member profile to conduct a transaction with a registered merchant; and the incentive is a donation to a charity generated, using the neural network of the artificial intelligence engine, from at least one of: customer data associated with the registered customer corresponding to the member profile conducting the transaction with the registered merchant; and merchant data associated with the registered merchant with whom the registered customer conducts the transaction; and means for sending to…the member profile of the registered customer rendering information to enhance a rendering of the requested web page…associated with the registered customer, wherein the rendering information includes a visual identifier associated with the one said affinity from the one or more affinities, wherein the loyalty program communication includes a question posed to the registered customer regarding the transaction with the registered merchant”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of establishing a loyalty program between a customer and a merchant, where a human being is capable of monitoring input data, receiving transaction data and identifying a member profile and merchant profile from that data, and using those profiles to send a loyalty program communication e.g. a charity donation or incentive for a customer to conduct a transaction with a registered merchant. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 26 recites an abstract idea, as do independent claims 9 & 21 based on similar reasoning and rationale.
The Examiner also respectfully disagrees with how the presently amended claims might be similar to the claims in the Federal Circuit case of Core Wireless Licensing SARL v. LG Electronics, 880 F.3d 1356 (Fed. Cir. 2018) at least for the reason that such a case involved a completely different patent with completely different claims, technologies and a completely different set of facts and circumstances. Specifically:
Core Wireless Licensing SARL v. LG Electronics, 880 F.3d 1356, 1362-63 (Fed. Cir. 2018) (“The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal. Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices…[and] disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens…The disclosed invention improves the efficiency of using the electronic device by…[being] directed to an improvement in the functioning of computers, particularly those with small screens. Because we hold that the asserted claims are not directed to an abstract idea, we do not proceed to the second step of the inquiry. The claims are patent eligible under § 101.”).
Thus, it is clear from the above that the present claims are distinguishable from the above-cited case of Core Wireless at least because the claims in those cases either implemented their abstract ideas into practical applications or were technical solutions or technological improvements to technical/technological fields or were not directed to an abstract idea in the first place. In stark contrast, the present claims are directed to an abstract idea and once all the generic computing additional elements are removed, all that is left are limitations reciting the abstract idea of methods of organizing human activity, as will be described later. Furthermore, the present claims are unlike the novel ordered combination of additional elements in BASCOM because the additional elements or generic computing components are arbitrarily arranged in that moving them does not change anything regarding claim scope, infringement or interpretation.
In general, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity using generic computing components and also do not cover improvements to a specific technical field. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of processors, systems, databases sensors, servers, smart phones or smart watches or the input, storage and processing hardware, electrical connection, processing hardware and network electrical connection as well as signal generation hardware as pointed out by Applicant as composing an Internet server hardware system) or combination of the additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary, unlike BASCOM) amount to nothing more than well-understood, routine and conventional limitations in the field of administering loyalty programs, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (being able to more efficiently and securely administer loyalty programs) to a business problem (the inefficiencies and obstacles in administering and processing transactions for consumers, issuers and merchants in loyalty programs) in a business field (loyalty program transactions) not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 9-28 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 17-18 of the Amendment, under the header of “Rejections under 35 U.S.C. § 103(a)”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are not persuasive because the above-cited prior art still undoubtedly teaches, suggests and discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). See, e.g., Tietzen, para. [0422] (“Upon receipt of the transaction data at 410, one or more processors in the transaction processing system 350 can be configured to authenticate or clear the transaction. For example, the payment processor 330 or other component perform do secure checks or verify the validity of the transaction request, and the card issuer system 38 or other component can verify the funds or credit available to the account associated with the customer from which the transaction funds are being requested.”); [0427] (“The determination of the loyalty interchange fee may occur after or concurrently with the clearing and verification of the transaction.”); [0613] (“verification mechanism”).
Therefore, pending claims 9-28 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Walz et al., U.S. Pat. Pub. 2016/0267516 A1 – for providing “mobile loyalty services in a geo-fencing area” (Abstract).
Taylor et al., U.S. Pat. Pub. 2012/0101881 A1 – for providing “LOYALTY PROMOTION APPARATUSES, METHODS AND SYSTEMS ("L-PROMO") transforms consumer credentials, consumer opt-in activities, and, merchant campaign setup inputs via L-PROMO components into a financial transaction and offer redemption outputs” (Abstract).
McCarthy et al., U.S. Pat. 6,904,408 B1 – for providing a “method, system and personalized web content manager responsive to browser viewers' psychological preferences, behavioral responses and physiological stress indicators for an advertising measurement” (Abstract).
                Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
September 24, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/29/2022